PER CURIAM:
Luke Allen appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that Allen’s action is barred by the three-year statute of limitations applicable to prisoner civil rights claims arising in North Carolina. See N.C. Gen.Stat. § 1-52(5) (LexisNexis 2005); Brooks v. City of Winston-Salem, 85 F.3d 178, 181 (4th Cir.1996). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.